Case 3:17-cv- 01794) WK PPAR SERB OPIB RTH ROKE Page 1 of 2
Permission Form
2018-2019
In the same way that we are obliged to cooperate with the laws and regulations in our everyday lives, so too are
students expected to follow the guidelines set forth by the Mahanoy Area School Administration and Faculty.

The guidelines are outlined in the student handbook.

Please read these guidelines at home along with your child, or ask your child to read them to you. Please sign,
initial, and return this form to your child’s homeroom teacher by September 7, 2018. Your signature/initials
indicates that you have received and read the accompanying guidelines and agree with the necessity for such
guidelines as they pertain to your child’s education. If you do not sign, your child will still be held

accountable according to School Policy.

Handbook
PARENT I have received, read, and understand the Student Handbook.

INITIALS — I will assist my child to comply with procedures and policies set forth herein.

FES OOOO OO COORG CSCIC OO CGO CGO SIC ICICI aC ok kK a 2k a 1 41k a8 9 2k ak ak Ack ka ie keke kik

Internet Acceptable Use Policy (located in the Student Handbook)
PARENT I have received, read, and understand this policy. I have also reviewed it with my child, and will
INITIALS assist my child to comply with it. In addition, I have been given the opportunity to obtain
information from the School District about anything I do not understand. Additionally, |
understand that if my child violates the policy, he/she is subject to the School District’s
discipline policy and could be subject to ISP (Internet Service Provider) as well as local, state,

and federal legal recourse.
SCR ROK GOR ORIG GRR RGR GRIGG RR aOR GR AK GR GOR a GK I a 3k fe ok okt 2k 282k 26 9 ak 242424 942A 9 9 Rk 9k oR RC RR RC A A oR RK 2K OR RK

4 LL Pictures for School Web pages and Newspapers:
PARENT I grant permission for my son/daughter’s name and picture to be used on the school’s web page

INITIALS and in the area newspapers.

oR |
~ IDO NOT give permission for my child’s picture to be posted on the school’s web page or
PARENT in area newspapers.
INITIALS

LAS IGIGIIA SII ICICI GSS SIC ICIS SIGCISIOI SIG SSSCCI IGG IG I ISI ICI ICICI SI CIO SI ISI I ISIC SIG ACEC SIG IA ICI Ra a A aK a a i Ao

. j SLL Individual and Small Group Photo Release Form:

PARENT Throughout the school year, individual and small group photographs and video recordings may

INITIALS __ be taken of students as they participate in various academic and non-academic activities. These
may be used to publicize and promote district activities in local newspapers, district published
newsletter/brochures, school yearbook, or in workshops and seminars, in which the district
participates. Students recognized by name in any picture or video would be done with parental
permission. It is assumed that your child may be photographed unless permission is denied by

ga a | checking below.
|

he ane

I DO NOT give permission for my child to be photographed in individual and small group
PARENT settings. If you initial you will prohibit your child’s picture from appearing in the yearbook.

INITIALS). oe YY... Hn Li

 

 

  

 

vo {
Parent/Gtardian Signature Date
\\ Ay. Paice.
Grade Homeroom Teacher

 
  

Exhibit

  
 
 

Please print Student’s Name here

 

D-12
